Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims is as follows:
	Claims 1-11, filed on 17 May 2022 are pending.
	Claims 10-11 have been withdrawn.
	Claims 1-9 have been hereby examined.

Election/Restrictions
Applicant’s election without traverse to Invention I in the reply filed 17 May 2022 is hereby acknowledged. The Invention elected is drawn to a method for cultivating ergosterol-rich Agaricus bisporus, classified in A01G 18/00.  
Priority
 	The present application filed on 9 June 2021, is a Continuation of the national phase of PCT application PCT/CN2019/101027 having an international filing date of 16 August 2019. 
Acknowledgment is made of applicant’s foreign priority which claims the benefits of CN201811506527.6 filed on 10 December 2018, however, no certified copies of papers required by 37 CFR 1.55 have been received.
Information Disclosure Statement
	The IDS filed 9 June 2021 is hereby acknowledged and considered.. References that are entirely in a foreign language have not been entered or considered. Regarding references that include a abstract in English, the abstract has been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3, “coveringcluture” should be amended to --covering culture--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bagnato (US 11,058,071; filed on 30 March 2018; with foreign priority of 1 Oct 2015) .

The claims are broadly drawn to a method for cultivating ergosterol-rich Agaricus bisporus comprising sowing A. bisporus seeds on a culture medium and subjecting the seeds to mycelium cultivation and sporophore cultivation to obtain the ergosterol-rich A. bisporus wherein the mycelium cultivation a light intensity is 200-300 lux and pH of the medium is 6.8-7.2 and during the sporophore cultivation a light intensity is 20-100 lux and a pH of the medium is 6.5-7. The claims are further drawn to the method wherein the mycelium cultivation is performed at a temperature of 23-25ºC, a humidity of 85% and a CO2 concentration of 4000-8000 ppm, and the water content of the medium is controlled to 60-65% and the sporophore cultivation is performed at a temperature of 15-18ºC, a humidity of 85-90% and a CO2 concentration of 1000-2000 ppm, and the water content of the culture medium is controlled to 60-65%. The method is further drawn to wherein the culture medium is prepared through steps of mixing manure with a phosphate fertilizer, a calcium fertilizer and a nitrogen fertilizer and subjecting the mixture to and a crop straw to composting and decomposition followed by pasteurization and pH adjustment to 6.8-7.2 and wherein the culture medium consists of 60-75 parts by weight of crop straw, 15-25 parts b weight of the manure, 1-5 parts by weight of phosphate fertilizer, 2-8 parts by weight of the calcium fertilizer and 1-5 parts by weight of the nitrogen fertilizer; wherein the phosphate fertilizer is selected from the group consisting of calcium superphosphate, calcium biphosphate, diammonium phosphate and a combination thereof; the calcium fertilizer is selected from the group consisting of quicklime, slaked lime, gypsum and a combination thereof; and the nitrogen fertilizer is selected from the group consisting of ammonium sulfate, urea and ammonium bicarbonate and a combination thereof. 

Bagnato teach a chemical-physical method of producing mushroom enriched with biologically active substances (including ergosterol) [Abstract]. Bagnato disclose number methods for cultivation of 20 different mushroom species with antineoplastic-antidegenerative capacities including Agaricus brasiliensis and Agaricus blazei [para. bridging cols. 6-7]. Bagnato teach that ergosterol is stimulated by the pulsed light and that ergosterol is an into-tumor capacities [para. bridging cols. 4-5]. Bagnato teach that “it is clear that the enrichment of the officinal according to the invention with those substances such as amino acids and lipids (ergosterol) that are already present in the mushroom can only enhance the synergy with beta-glucans mainly present in this mushroom, with the consequences that it is a nutraceutical already in the form of food”. [col. 25, lines 12-17]. Bagento teach that “the pulsed light allows the production of vitamin D2 to be stimulated; the frequency of the light pulses and the time of exposure vary depending on the fungal species with the object of reaching the amount of 2,000 IU of vitamin D2 per serving/day of fresh or dried mushroom with is the antidegenerative and antineoplastic dose according to numerous authors” [col. 2, lines 35-41]. 
Bagnato teach that “the conditions required in the various phases of growth of the mushrooms are a temperature of 18-25 ºC (which reads on a temperature of 20-30ºC), a high humidity, a good air exchange (CO2 at 500-1000 ppm) (which reads on a CO2 concentration less than 9000 ppm and a CO2 concentration of 1000-4000 ppm) and an illumination of 500-2000 lux (which reads on a light intensity of 100-400 lux and a light intensity of 20-200 lux) [col. 28, lines 4-20]. Bagento teach that there are different phases in Agaricus growth and development and that the conditions of each phase were optimized for each parameter [cols. 23-25]. Bagento teach that for Agaricus brasiliensis, “when the temperature has fallen below 35ºC, the substrate is placed in open and airy bottles and sowing takes place, the bottles being carefully filled to ¾ of substrate.  The temperature is kept at 25-30ºC, with a humidity of 80-85% (which reads on a humidity of 60-90%), a slight air exchange and exposure to EMF being ensured.  In these conditions the colonization occurs in 15-20 days. When the mycelium has crowded almost the whole substrate, it is necessary to add in the bottle a layer of 3-5 cm thick soil (which reads on sowing seeds on a culture medium followed by soil covering culture medium) formed by peat amended with 10% of gypsum after cleansing, together with the trace elements of 2-3% of the substrate at the same proportions.  In order to start the fruiting with the differentiation of primordia, it is necessary to lower the temperature just below 25ºC, to reduce CO2 by ventilation to 400-800 ppm, to maintain the relative humidity at about 85-90% (which reads on humidity of 60-90% and 85-90%) and a low illumination (100-200 lux) (which reads at a light intensity is 100-400 lux and 20-200 lux) [para. bridging cols. 23-24]. 
Although Bagnato does not specifically teach the pH ranges and water content as recited by the claims, Bagnato teach that “at the start, a metered quantity of mineral trace elements is given that will be gradually absorbed from the mycelium with the growth in polypropylene bottles according to the invention, thus eliminating at the start problems of pH alteration of the substrate due to irrigation with soil amendment” [col. 6, lines 35-45]. Furthermore, although the Bagnato is silent on the exact pH of the mycelium and sporophore cultivation, one skilled in the art at the time the invention was made would have been motivated to use such ranges in pH as a matter of routine optimization and experimentation.  The ranges specified for the starting material taught by Bagnato were suggest for a closely related Agaricus and optimization of the components for use with Agaricus bisporus would have been routine. Bagnato also recognized the importance of water content in another fungi (Morchella tapered) and that the moisture content of 60% was optimum. The adjustment of particular conventional working parameters such as pH and water content of the culture medium is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the range of pH and water content of the culture mediums is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. Additionally, it would have been obvious to optimize the pH and water content of the culture mediums given that those disclosed in the reference were for a different species of Agaricus and other fungus. 
Furthermore, differences in pH, light intensities, water content or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such pH, light intenstities, water content or temperature is critical (see MPEP 2144.05).
Bagnato teach that A. brasiliensis is similar to the champigonon to which it belongs as family, needs a growth substrate already partly degraded by other microorganisms and that the elements of the substrate must by subjected to a fermentation and pasteurization treatment [col. 23, lines 25-40]. Bagnato teach that the substrate varies depending on the fungal species [col. 6, lines 24-57]. Bagnato teaches that the components must be shredded and mixed and that it is important to add to the compost calcium carbonate in a ratio of 3-5% in order to obtain the optimal growth pH for the species to be cultivated [col. 6, lines 24-57]. Bagnato teach that a simple substrate is the manure of cattle but a substrate consisting of sugar cane residues, hay, soy bran, urea, ammonium sulphate, phosphate, gypsum and calcium carbonate is also advisable [col. 23, lines 25-40]. Bagnato teaches a medium of simple wheat straw (which reads on crop straw), alone or mixed with other residues [col. 6, lines 24-57]. Bagnato also teaches that calcium superphosphate is also a suitable component [col. 6, lines 24-57]. Begnato suggest a substrate that includes hay (44%; which reads on crop straw), soy bran (25%), urea (1%), ammonium sulphate (1%), phosphate (0.5%), gypsum (3%) and calcium carbonate (3%) [col. 23, lines 25-60]. Therefore, after considering Bagnato as a whole, one of ordinary skill in the art would understand that a culture medium could be made of different components including “simple wheat straw mixed with other residues” and that other components for Agaricus in general would include manure and fertilizer (including phosphate, calcium and nitrogen fertilizers). Furthermore, it was well known in the art, commonly practiced and taught by Bagnato to optimize culture conditions to elucidate favorable compounds in fungi, including pharmaceutically important compounds such as ergosterol.
Although the Bagnato is silent on the amount of each component of the culture medium for Agaricus bisporus, one skilled in the art at the time the invention was made would have been motivated to use such a percentage for enhancement of ergosterol as a matter of routine optimization and experimentation.  The percentages and components as taught by Bagnato were suggest for a closely related Agaricus and optimization of the components for use with Agaricus bisporus would have been routine. The adjustment of particular conventional working parameters such as percentages of components of the culture medium is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular percentage of each component of the culture medium is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. Additionally, it would have been obvious to optimize the medium components in the culture medium given that those disclosed in the reference were for a different species of Agaricus. 
Furthermore, differences in concentrations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations are critical (see MPEP 2144.05).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN M REDDEN/Examiner, Art Unit 1661